Citation Nr: 0600007	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from August 1967 
to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of entitlement 
to service connection for hepatitis C.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The veteran seeks service connection for hepatitis C.  He 
asserts that his current disability of hepatitis C is related 
to an inservice diagnosis of viral hepatitis.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005). 

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The veteran's service medical records reflect that in 
February 1971, a viral hepatitis was diagnosed and he was 
admitted to the medical clinic for treatment.  The veteran 
was discharged from treatment on March 4, 1971.  In an April 
1971 report of medical history, a physician noted the 1971 
hepatitis diagnosis and found there were "no sequelae."


Subsequent to service discharge, VA outpatient examination 
reports from April 1984 through November 2001 note diagnoses 
of hepatitis C.  A June 2002 VA examination confirmed the 
hepatitis C diagnosis.  The VA examiner reviewed the 
veteran's claim file and obtained his medical history.  The 
veteran noted a "history of intravenous drug use and last 
used 15 months ago [and] a history of unprotected sex with 
prostitutes while in the service and history of tattoos while 
in the service."  The veteran denied having any blood 
transfusions.  The examiner noted that according to service 
medical records, the veteran contracted hepatitis in 1971.  
The examiner reported that the veteran was treated for his 
symptoms and that his symptoms were entirely resolved.  

The examiner opined that based on a review of the service 
medical records and the veteran's statements as they related 
to the evidence in the service medical records, the inservice 
hepatitis was likely due to fecal-oral contamination and was 
more consistent with hepatitis A than with hepatitis C.  
Further, the examiner opined that 

[t]he ability to diagnose hepatitis C was not 
available in 1971, but it is not at least as 
likely as not that the hepatitis that was 
diagnosed in 1971 in the service is the same 
hepatitis that he has today.  It is at least as 
likely as not that the patient's present 
hepatitis C is related to previous high-risk 
behavior including sex with prostitutes, tattoos, 
and most importantly history of intravenous drug 
use.  Therefore, it is at least as likely as not 
that his hepatitis C is due to IV drug use.   

In light of the above, it is the Board's determination that 
the June 2002 VA examination report is insufficient upon 
which to base an appellate decision.  The opinion is 
confusing regarding whether the veteran's hepatitis is due to 
inservice or post-service factors.  First, the VA examiner 
notes that the veteran has an inservice history of sex with 
prostitutes and tattoos, and also a history of intravenous 
drug use.  Next, the examiner concludes that the veteran's 
hepatitis C is related to unprotected sex with prostitutes, 
tattoos, and intravenous drug use.  Last, the examiner opines 
that the hepatitis C is related to intravenous drug use.  
Thus, it isn't clear which, if any, of the risk factors the 
current hepatitis C is related to, whether those risk factors 
occurred inservice or post-service, and therefore, whether 
the veteran's current hepatitis C is related to inservice or 
post-service factors.  A service connection claim requires a 
nexus between the current disability and the inservice 
disease, thus, the nexus opinion must be clarified so that 
the Board may determine if service connection is warranted.

Accordingly, this matter is remanded for the following 
actions:  

1.  The claims file should be returned to 
the VA physician who examined the 
veteran in June 2002.  The examiner 
should review the June 2002 opinion and 
clarify whether the veteran's current 
hepatitis C is related to service 
factors or non-service factors, as 
indicated above.  If that examiner is 
not available, then a similarly situated 
examiner should offer an opinion.  If 
there is need for additional examination 
to answer the question, then the veteran 
must be afforded a new VA examination to 
ascertain the etiology of his hepatitis 
C.  The claims folder must be provided 
to and reviewed by the examiner.  All 
tests or studies necessary to make this 
determination should be ordered.  
Thereafter, an opinion should be 
provided as to whether it is at least as 
likely as not that the veteran's current 
hepatitis C is related to military 
service.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn regarding the opinion 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.  The report prepared should be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).
 
 
 
 

